 1
 2
 3                                                                    JS-6
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   TRUSTEES OF THE SOUTHERN                           Case No. 8:17-cv-02078-JVS-AGR
     CALIFORNIA IBEW-NECA PENSION
12   PLAN,                                              Assigned to the Honorable
                                                        Judge James V. Selna
13                   Plaintiff,
                                                        ORDER DISMISSING ACTION,
14                   v.                                 WITH PREJUDICE
15   BYPASS TRUST UNDER THE 2010
     STEELMAN INTER VIVOS TRUST;
16   KEVIN G. LIEBECK, in his capacity as
     Trustee of the Bypass Trust Under the 2010
17   Steelman Inter Vivos Trust; ELECTRITEL
     SERVICES, INC.; and DOES 1 through 10,
18   Inclusive,
19                   Defendants.
20
21             Pursuant to the “Stipulation for Dismissal, With Prejudice” between Plaintiffs and
22   Defendants, and for good cause:
23             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT this action is
24   dismissed with prejudice, each party to bear its own attorneys’ fees and costs.
25
26   Dated: September 27, 2019                _____________________________________
27
                                              HONORABLE JAMES V. SELNA
                                              UNITED STATES DISTRICT COURT JUDGE
28

                                                    1
     1391152                                                                               Order
